Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
As per listing of serial numbers in the spec, it is informed that applicants are responsible for updating the spec if applications have matured into patents.  For example, 15/573,507 listed in paragraph [0001] is now patented and the spec should be updated to reflect current status of that application.  
Appropriate correction is required.

Claim Objections
3.	Claim 12 and 17-19 is objected to because of the following informalities:  
As per Claim 12, it recites the limitation “a updated crop management plant” in the step (ii) which would be better as “an updated crop management plant”.
As per Claim 17, it is directed to a “computer storage medium” which fails to further limit the independent claim 15 which is a "method". Also, the limitation “computer storage medium” would be better as “non-transitory storage medium” to avoid a possible 101 issue.
As per Claim 18, it is directed to a “system” which fails to further limit the independent claim 15 which is a "method".
As per Claim 19, it is directed to a “method for growing a crop plant” which fails to further limit the independent claim 15 which is a "method for crop land evaluation".
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10-11, and 18 of U.S. Patent No. 11216758. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claim in the instant invention is broader and is anticipated by Claims of U.S. Patent No. 11216758 and constitutes an obvious variation.
The instant Invention
U.S. Patent No. 11216758
1. A method for growing a crop plant, the method comprising: (a) receiving weather data for an uncultivated land plot, the weather data comprising at least one of historical weather data and projected weather data for the plot; (b) receiving soil data for the land plot; (c) receiving one or more crop management parameters for the land plot, the crop management parameters comprising a crop plant for the land plot; (d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot; (e) preparing the land plot for cultivation with the crop plant according to the predicted yield; and (f) planting, growing, and harvesting the crop plant on the land plot according to the one or more crop management parameters.  
10. The method of claim 1, wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface.  
11. The method of claim 10, wherein preparing the land plot for cultivation with the crop plant further comprises determining whether the land plot is suitable for agricultural production according to the predicted yield.  


15. A method for crop land evaluation, the method comprising: (a) receiving weather data for an uncultivated land plot, the weather data comprising at least one of historical weather data and projected weather data for the plot; (b) receiving soil data for the land plot; (c) receiving one or more crop management parameters for the land plot, the crop management parameters comprising a crop plant for the land plot; and (d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot.  
16. The method of claim 15, further comprising: (e) preparing the land plot for cultivation with the crop plant according to the predicted yield.  
17. A computer storage medium comprising computer-readable instructions adapted to perform the crop land evaluation method of claim 15.  
18. A crop land evaluation system comprising: a computer comprising the computer storage medium of claim 17, and a processor operatively coupled to the computer storage medium and adapted to execute the instructions on the computer storage medium to perform the crop land evaluation method.  
19. A method for growing a crop plant, the method comprising: planting, growing, and harvesting the crop plant on the land plot according to one or more crop management parameters determined according to the crop land evaluation method of claim 15.  
20. The method of claim 19, further comprising: preparing the land plot for cultivation with the crop plant prior to planting and according to the predicted yield of the method of claim 15.

2. The method of claim 1, further comprising buying or selling the land plot after determining the predicted yield, before planting the crop plant, and according to the predicted yield.  
3. The method of claim 1, wherein: the weather data comprise a weather distribution for the land plot based on one or more of historical weather data for the land plot and forecast data for the land plot; and the predicted yield for the crop plant comprises a yield distribution based on the weather data for the crop plant on the land plot.  







4. The method of claim 1, wherein: the soil data comprise a soil distribution for the land plot; and the predicted yield for the crop plant comprises a yield distribution based on the soil data for the land plot.  
5. The method of claim 1, wherein: the crop management parameters comprise the crop plant and at least one other different crop management parameter for the land plot; and the predicted yield for the crop plant comprises a distribution based on the different crop management parameters land plot.


7. The method of claim 1, wherein the weather data comprise one or more of incident solar radiation, maximum and minimum temperature, and rainfall.  

8. The method of claim 1, wherein the soil data comprise one or more of soil type, soil depth, soil chemical constituents, and soil thermal characteristics.  

13. The method of claim 1, wherein the crop plant is selected from the group consisting of corn, wheat, soybean, cultivars thereof, and combinations thereof.  

14. The method of claim 1, wherein the crop management parameters are spatially variable for the land plot.  

12. The method of claim 1, wherein planting, growing, and harvesting the crop plant comprises: (i) initially planting and/or growing the crop plant according to the one or more crop management parameters as part of an initial crop management plan for the crop plant and the land plot; (ii) updating the initial crop management plan during a growing season according to actual weather data for the field during the growing season, thereby generating a updated crop management plan; and (iii) growing and/or harvesting the crop plant according to the updated management plan.  

1. A method for evaluating uncultivated land for crop land production using crop modeling the method comprising: (a) receiving weather data for an uncultivated land plot that has not been cultivated with grown and harvested crop plants within the last 5 years, the weather data comprising at least one of historical weather data and projected weather data for the plot; (b) receiving soil data for the land plot; (c) receiving two or more crop management parameters for the land plot, the crop management parameters comprising a crop plant for the land plot and at least one other different crop management parameter for the land plot; (d) determining (i) a predicted yield and (ii) a predicted environmental final field state property for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot, wherein the predicted yield and the predicted environmental final field state property for the crop plant comprise distributions based on the different crop management parameters for the land plot, wherein the environmental final field state property is selected from the group consisting of nutrient leaching, greenhouse gas emission, soil organic content loss, soil erosion, and combinations thereof; (e) preparing the land plot for cultivation with the crop plant according to the predicted yield and the predicted environmental final field state property after a risk determination that the land plot would be agriculturally productive while limiting the environmental final field state property if the crop plant were planted, grown, and harvested according to crop management parameters selected from the distributions, wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface; and (f) planting, growing, and harvesting the crop plant on the land plot according to the two or more crop management parameters, wherein the crop management parameters for planting, growing, and harvesting the crop plant are selected to optimize one or more of crop plant yield, crop plant quality, and crop plant marginal net return, and (ii) limit one or more of nutrient leaching, greenhouse gas emission, soil organic content loss, and soil erosion.







2. The method of claim 1, further comprising buying or selling the land plot after determining the predicted yield and the predicted environmental final field state property, before planting the crop plant, and according to the predicted yield and the predicted environmental final field state property.
3. The method of claim 1, wherein: the weather data comprise a weather distribution for the land plot based on one or more of historical weather data for the land plot and forecast data for the land plot; the predicted yield for the crop plant comprises a yield distribution based on the weather data for the crop plant on the land plot; and the predicted environmental final field state property comprises a final field state property distribution based on the weather data for the crop plant on the land plot.
4. The method of claim 1, wherein: the soil data comprise a soil distribution for the land plot; the predicted yield for the crop plant comprises a yield distribution based on the soil data for the land plot; and the predicted environmental final field state property comprises a final field state property distribution based on the soil data for the crop plant on the land plot.

5. The method of claim 1, wherein the weather data comprise one or more of incident solar radiation, maximum and minimum temperature, and rainfall.
6. The method of claim 1, wherein the soil data comprise one or more of soil type, soil depth, soil chemical constituents, and soil thermal characteristics.
10. The method of claim 1, wherein the crop plant is selected from the group consisting of corn, wheat, soybean, cultivars thereof, and combinations thereof.
11. The method of claim 1, wherein the crop management parameters are spatially variable for the land plot.
18. The method of claim 1, wherein: determining the predicted yield and the predicted environmental final field state property for the crop plant on the land plot using the crop model, the weather data, the soil data, and the crop management parameters for the land plot in part (d) comprises: (i) simulating a water balance, a carbon balance, a heat balance, and a nutrient balance to (ii) determine crop growth, crop biomass, crop yield, and the environmental final field state property as crop model outputs using (iii) the weather data, the soil data, and the crop management parameters for the land plot as crop model inputs; the weather data comprise a weather distribution for the land plot based on one or more of historical weather data for the land plot and forecast data for the land plot; the predicted yield for the crop plant comprises a yield distribution based on the weather data for the crop plant on the land plot; and the predicted environmental final field state property comprises a final field state property distribution based on the weather data for the crop plant on the land plot.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) The claims 1-20 recite steps or acts including “determining a predicted yield for the crop plant on the land plot”; thus, the claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claims 1 and 15 recite:
(d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot (under its broadest reasonable interpretation, mathematical calculation).
Further the limitation dependent claims, under its proudest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Claims the limitations, under its broadest reasonable interpretation, for growing a crop plant using a calculated/predicted crop yield based on received data which is the abstract idea of mathematical concepts, more particularly mathematical calculations. 
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element “a computer storage medium comprising computer-readable instructions” (Claim 17), “system comprising” “a computer”, “computer storage medium” and “processor” (Claim 18) which is recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Also Claims recite the limitation which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering that collect a necessary input for the mathematical calculation (see MPEP 2106.05(g)): 
(Claim 1 and 15) (a) receiving weather data for an uncultivated land plot, the weather data comprising at least one of historical weather data and projected weather data for the plot; 
(b) receiving soil data for the land plot; 
(c) receiving one or more crop management parameters for the land plot, the crop management parameters comprising a crop plant for the land plot.  
Further Claim 1 recite the limitation which is an abstract idea of concepts performed in the human mind, i.e. an observation, evaluation, judgement, opinion which could be performed as a mental process:
 	(e) preparing the land plot for cultivation with the crop plant according to the predicted yield; and 
(f) planting, growing, and harvesting the crop plant on the land plot according to the one or more crop management parameters.
These additional elements do not integrate a method for growing a crop plant and crop land evolution into a practical application because they do no more than implement an exception, i. e. a mathematical calculation on a computer (see Paragraph [0095] of the instant application) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a computer storage medium comprising computer-readable instructions” (Claim 17), “system comprising” “a computer”, “computer storage medium” and “processor” (Claim 18) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the limitation “land plot” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
Further dependent claims 2-14 and 17-20 recite:
2. The method of claim 1, further comprising buying or selling the land plot after determining the predicted yield, before planting the crop plant, and according to the predicted yield (mental process).  
3. The method of claim 1, wherein: the weather data comprise a weather distribution for the land plot based on one or more of historical weather data for the land plot and forecast data for the land plot (insignificant extra solution activity – data gathering); and the predicted yield for the crop plant comprises a yield distribution based on the weather data for the crop plant on the land plot (mathematical concept).  
4. The method of claim 1, wherein: the soil data comprise a soil distribution for the land plot (mathematical concept); and the predicted yield for the crop plant comprises a yield distribution based on the soil data for the land plot (mathematical concept).  
5. The method of claim 1, wherein: the crop management parameters comprise the crop plant and at least one other different crop management parameter for the land plot (mathematical concept); and the predicted yield for the crop plant comprises a distribution based on the different crop management parameters land plot (mathematical concept).  
6. The method of claim 5, wherein the crop management parameters for planting, growing, and harvesting the crop plant are selected to optimize one or more of crop plant yield, crop plant quality, crop plant marginal net return, soil organic content, and environmental pollutant generation (mathematical concept).  
7. The method of claim 1, wherein the weather data comprise one or more of incident solar radiation, maximum and minimum temperature, and rainfall (insignificant extra solution activity – data gathering).  
8. The method of claim 1, wherein the soil data comprise one or more of soil type, soil depth, soil chemical constituents, and soil thermal characteristics (insignificant extra solution activity – data gathering).  
9. The method of claim 1, wherein the crop management parameters further comprise one or more of crop plant species, crop plant cultivar, tilling plan, pest management schedule, pest management chemicals, irrigation amount, irrigation schedule, fertilization amount, fertilization type, fertilization schedule, planting time, and harvest time (insignificant extra solution activity – data gathering/outputting).  
10. The method of claim 1, wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface (mental process).  
11. The method of claim 10, wherein preparing the land plot for cultivation with the crop plant further comprises determining whether the land plot is suitable for agricultural production according to the predicted yield (mental process).  
12. The method of claim 1, wherein planting, growing, and harvesting the crop plant comprises: 
(i) initially planting and/or growing the crop plant according to the one or more crop management parameters as part of an initial crop management plan for the crop plant and the land plot (mental process); 
(ii) updating the initial crop management plan during a growing season according to actual weather data for the field during the growing season, thereby generating a updated crop management plan (mathematical concept); and 
(iii) growing and/or harvesting the crop plant according to the updated management plan (mental process).  
13. The method of claim 1, wherein the crop plant is selected from the group consisting of corn, wheat, soybean, cultivars thereof, and combinations thereof (mental process).  
14. The method of claim 1, wherein the crop management parameters are spatially variable for the land plot (mathematical concept).  
16. The method of claim 15, further comprising: (e) preparing the land plot for cultivation with the crop plant according to the predicted yield (mental process).  
19. A method for growing a crop plant, the method comprising: planting, growing, and harvesting the crop plant on the land plot according to one or more crop management parameters determined according to the crop land evaluation method of claim 15 (mental process).  
20. The method of claim 19, further comprising: preparing the land plot for cultivation with the crop plant prior to planting and according to the predicted yield of the method of claim 15 (mental process).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litteboy et al. (“Simulation modelling to determine suitability of agricultural land” as listed on IDS submitted 12/10/2021).
As per Claim 15 and 17-18, Litteboy et al. teaches a method/ computer storage medium/system for crop land evaluation (Abstract), the method comprising: 
(a) receiving weather data for an uncultivated land plot (“climate data” and “Historical daily rainfall data” right column on Pg 221), the weather data comprising at least one of historical weather data and projected weather data for the plot (“Historical daily rainfall data” right column on Pg 221); 
(b) receiving soil data for the land plot (“wheat model using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220 , “parameters that describe the soil” right column on Pg 221); 
(c) receiving one or more crop management parameters for the land plot (“inputs of …, crop growth and management options.” right column on Pg 221), the crop management parameters comprising a crop plant for the land plot (“wheat model using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220, “inputs of … crop growth and management options.” right column on Pg 221, 
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222); and 
(d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot (
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222, section 3.1 on Pg 223).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land” as listed on IDS submitted 12/10/2021) and in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria” as listed on IDS submitted 12/10/2021).
As per Claim 1, Litteboy et al. teaches a method for growing a crop plant (Abstract), the method comprising: 
(a) receiving weather data for an uncultivated land plot (“climate data” and “Historical daily rainfall data” right column on Pg 221), the weather data comprising at least one of historical weather data and projected weather data for the plot (“Historical daily rainfall data” right column on Pg 221); 
(b) receiving soil data for the land plot (“wheat model using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220 , “parameters that describe the soil” right column on Pg 221); 
(c) receiving one or more crop management parameters for the land plot(“inputs of …, crop growth and management options.” right column on Pg 221), the crop management parameters comprising a crop plant for the land plot (“wheat model using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220, “inputs of … crop growth and management options.” right column on Pg 221, 
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222); 
(d) determining a predicted yield for the crop plant on the land plot using a crop model, the weather data, the soil data, and the crop management parameters for the land plot (
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222, section 3.1 on Pg 223).
Litteboy et al. fails to teach explicitly 
(e) preparing the land plot for cultivation with the crop plant according to the predicted yield; and 
(f) planting, growing, and harvesting the crop plant on the land plot according to the one or more crop management parameters.  
Joshua et al. teaches (e) preparing the land plot for cultivation with the crop plant according to the predicted yield (Abstract “to support decisions making for sustainable agricultural production. This integration could benefit farmers and decision makers in agriculture planning. The central theme of this study is to explain the process of developing a prototype GIS application to provide a system for supporting location decisions with respect to the implementation of agricultural planning.”, Introduction).
Litteboy et al. and Joshua et al. are analogous art because they are both related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Joshua et al. into Litteboy et al.’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion).
Further, it would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Litteboy et al. as modified by Joshua et al. to include steps (f) planting, growing, and harvesting the crop plant on the land plot according to the one or more crop management parameters.  Since where the general conditions of the claim are disclosed in the prior arts as previously cited, planting, growing, and harvesting the crop plant, i. e. wheat on the land plot involves only routine skill in the art. The motivation of doing so would be to increase the economic activities of the area (Joshua et al.: section “Lands suitable for special agriculture” on pg 17-18).

 As per Claim 3, Littleboy et al. teaches wherein: 
the weather data comprise a weather distribution for the land plot based on one or more of historical weather data for the land plot and forecast data for the land plot (“climate data” and “Historical daily rainfall data” right column on Pg 221); and 
the predicted yield for the crop plant comprises a yield distribution based on the weather data for the crop plant on the land plot (PERFECT operates on … inputs of daily climate data …” section 2.2 on Pg 221, section 3.2 “predicted wheat yield”).  

As per Claim 4, Littleboy et al. teaches wherein: 
the soil data comprise a soil distribution for the land plot (“Model parameters that describe the soil were derived from soil survey data” Abstract, “wheat model using using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220); and 
the predicted yield for the crop plant comprises a yield distribution based on the soil data for the land plot (“PERFECT operates on … inputs of …parameters that describe the soil…” section 2.2 on Pg 221, section 3.2 “predicted wheat yield”).  

As per Claim 5, Littleboy et al. teaches wherein: 
the crop management parameters comprise the crop plant and at least one other different crop management parameter for the land plot (“wheat model using using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220, “inputs of … crop growth and management options.” right column on Pg 221, 
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222); and 
the predicted yield for the crop plant comprises a distribution based on the different crop management parameters land plot t (right column on Pg 222, section 3.1 on Pg 223).  

As per Claim 6, Litteboy et al. fails to teach explicitly wherein the crop management parameters for planting, growing, and harvesting the crop plant are selected to optimize one or more of crop plant yield, crop plant quality, crop plant marginal net return, soil organic content, and environmental pollutant generation.  
Joshua et al. teaches wherein the crop management parameters for planting, growing, and harvesting the crop plant are selected to optimize one or more of crop plant yield, crop plant quality, crop plant marginal net return, soil organic content, and environmental pollutant generation (Introduction, section “Lands suitable for special agriculture” on pg 17-18).  

As per Claim 7, Littleboy et al. teaches wherein the weather data comprise one or more of incident solar radiation, maximum and minimum temperature, and rainfall (“Historical daily rainfall data” right column on Pg 221).  

As per Claim 8, Littleboy et al. fails to teach explicitly wherein the soil data comprise one or more of soil type, soil depth, soil chemical constituents, and soil thermal characteristics.
Joshua et al. teaches wherein the soil data comprise one or more of soil type, soil depth, soil chemical constituents, and soil thermal characteristics (section “Soils” on Pg 16).

As per Claim 9, Littleboy et al. teaches wherein the crop management parameters further comprise one or more of crop plant species, crop plant cultivar, tilling plan, pest management schedule, pest management chemicals, irrigation amount, irrigation schedule, fertilization amount, fertilization type, fertilization schedule, planting time, and harvest time (
    PNG
    media_image1.png
    138
    346
    media_image1.png
    Greyscale
right column on Pg 222).

As per Claim 13, Littleboy et al. teaches wherein the crop plant is selected from the group consisting of corn, wheat, soybean, cultivars thereof, and combinations thereof (“wheat model using measured soil water, biomass, leaf area and grain yield data” left column on Pg 220).  

As per Claim 14, Littleboy et al. teaches wherein the crop management parameters are spatially variable for the land plot (“Models linked to spatial data” on Pg 220, section 2.2 “Spatial modeling”).

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land” as listed on IDS submitted 12/10/2021), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria” as listed on IDS submitted 12/10/2021), and further in view of Johnson (US 20150074002 A1).
Litteboy et al. as modified by Joshua et al. teaches most all of the instant invention as applied to claims 1, 3-9, and 13-14 above.
As per Claim 2, Litteboy et al. as modified by Joshua et al. fails to teach explicitly further comprising buying or selling the land plot after determining the predicted yield, before planting the crop plant, and according to the predicted yield.
	Johnson teaches further comprising further comprising buying or selling the land plot after determining the predicted yield, before planting the crop plant, and according to the predicted yield ([0002], “Determining an appropriate value for agricultural parcels of land is important for all the participants in a buying, selling, renting, and leasing transaction.”; [0003], “land valuation methods for agricultural parcels of land may also reflect historic production agriculture crop yields and commodity prices as they indicate potential achievable income from the parcel.”; [0021], [0068], “Economic data can also include … premium crop potential.”).
Litteboy et al. as modified by Joshua et al. and Johnson are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Johnson into Litteboy et al. as modified by Joshua et al.’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land to increase the economic activities of the area. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion). 
Further John teaches determining an appropriate value for agricultural land for buyers or sellers using land valuation method based on data related agricultural parcels, i. e. crop yields and premium crop potential; buying or selling the plot after determination involves only routine skill in the art.  The motivation of doing so would be to provide a more accurate assessment (e.g., real estate appraisal) of the value of the parcel of land (Johnson: [0021]).

9.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land” as listed on IDS submitted 12/10/2021), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria” as listed on IDS submitted 12/10/2021), and further in view of Darko (“EFFECT OF INITIAL LAND PREPARATION METHODS ON SELECTED SOIL PHYSICAL PROPERTIES IN AFRAM PLAINS, GHANA” as listed on IDS submitted 12/10/2021)
Litteboy et al. as modified by Joshua et al. teaches most all of the instant invention as applied to claims 1, 3-9, and 13-14 above.

	As per Claim 10, Litteboy et al. as modified by Joshua et al. fails to teach explicitly
wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface.  
	Darko teaches wherein preparing the land plot for cultivation with the crop plant comprises at least one of removing existing vegetation from the land plot and reshaping the land plot surface (viii “UNCULTIVATED - land in its initial virgin conditions without any form of tillage”, Pg 19 “an uncultivated field was selected and demarcated to employ the identified three land preparation methods”, section 2.1 – 2.3 “Land Preparation”, “Land Clearing”, “Tillage Operations”).  
Litteboy et al. as modified by Joshua et al. and Darko and Johnson are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Darko into Litteboy et al. as modified by Joshua et al.’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land to increase the economic activities of the area. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion). 
Further Darko discloses various land preparation method for crop planting including controlling weed or tree and pioneer ploughing (Pg 5) because land preparation is a key aspect of cropping as it promotes the rapid emergence of crop seedlings and contributes to aeration, moisturisation and nutrient cycling within a soil medium for the growth of crops (Pg 8). 

As per Claim 11, Litteboy et al. as modified by Joshua et al. teaches wherein preparing the land plot for cultivation with the crop plant further comprises determining whether the land plot is suitable for agricultural production according to the predicted yield (Littleboy et al.: Title. Section 3.1).  

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land” as listed on IDS submitted 12/10/2021), in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria” as listed on IDS submitted 12/10/2021), further in view of Osborne (US 20140358486 A1).
Litteboy et al. as modified by Joshua et al. teaches most all of the instant invention as applied to claims 1, 3-9, and 13-14 above.
As per Claim 12, Litteboy et al. as modified by Joshua et al. fails to teach explicitly wherein planting, growing, and harvesting the crop plant comprises: 
(i) initially planting and/or growing the crop plant according to the one or more crop management parameters as part of an initial crop management plan for the crop plant and the land plot; 
(ii) updating the initial crop management plan during a growing season according to actual weather data for the field during the growing season, thereby generating a updated crop management plan; and 
(iii) growing and/or harvesting the crop plant according to the updated management plan. Osborne teaches wherein planting, growing, and harvesting the crop plant comprises: 
(i) initially planting and/or growing the crop plant according to the one or more crop management parameters as part of an initial crop management plan for the crop plant and the land plot ([0008] “The present invention is a system and method of estimating crop growth and development over the course of an entire growing season.”); 
(ii) updating the initial crop management plan during a growing season according to actual weather data for the field during the growing season, thereby generating a updated crop management plan ([0008], “The present invention utilizes dynamical extended range weather forecasts spanning the entire duration of the remaining growing season to improve crop growth and development estimation. Using crop growth models, based primarily upon growing degree-days, the present invention generates a profile of crop development until the end of a growing season. The present invention contemplates that in one embodiment, these crop growth models may be executed on a periodic or frequent basis, such as a weekly basis, using an update to the dynamical extended range weather forecasts that consider the ongoing evolution of the region's seasonal weather conditions. Such a generation of a new crop growth and development profile each week may include the growth model output to date using the analyzed and/or observed weather conditions, along with the forecasted weather through the remainder of the growing season. Output from the crop growth and development profile generates a combination of data for use in auxiliary farm management applications.”); and  
(iii) growing and/or harvesting the crop plant according to the updated management plan ([0008], “The present invention contemplates that in one embodiment, these crop growth models may be executed on a periodic or frequent basis, such as a weekly basis, using an update to the dynamical extended range weather forecasts that consider the ongoing evolution of the region's seasonal weather conditions. Such a generation of a new crop growth and development profile each week may include the growth model output to date using the analyzed and/or observed weather conditions, along with the forecasted weather through the remainder of the growing season. Output from the crop growth and development profile generates a combination of data for use in auxiliary farm management applications.”). 
Litteboy et al. as modified by Joshua et al. and Osborne are analogous art because they are all related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Osborne into Litteboy et al. as modified by Joshua et al.’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land to increase the economic activities of the area. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion). 
Further motivation to incorporate Osborne is to provide a realistic estimation of a crop growth profile from planting date to full crop maturity (Osborne: [0006]).

11.	Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litteboy et al. (“Simulation modelling to determine suitability of agricultural land” as listed on IDS submitted 12/10/2021) and in view of Joshua et al. (“Land suitability analysis for agricultural planning using GIS and multi criteria decision analysis approach in Greater Karu Urban Area, Nasarawa State, Nigeria” as listed on IDS submitted 12/10/2021).
Litteboy et al. teaches most all of the instant invention as applied to claims 15 and 17-18 above.

As per Claim 16, Litteboy et al. fails to teach explicitly further comprising: (e) preparing the land plot for cultivation with the crop plant according to the predicted yield.  
Joshua et al. teaches (e) preparing the land plot for cultivation with the crop plant according to the predicted yield (Abstract “to support decisions making for sustainable agricultural production. This integration could benefit farmers and decision makers in agriculture planning. The central theme of this study is to explain the process of developing a prototype GIS application to provide a system for supporting location decisions with respect to the implementation of agricultural planning.”, Introduction).  
Litteboy et al. and Joshua et al. are analogous art because they are both related to a method for agriculture planning.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Joshua et al. into Litteboy et al.’s invention for purpose of developing a broad application of methods for growing a crop plant to determine suitability of agricultural land. In particular, Joshua et al. teaches enhanced land suitability analysis for agricultural planning including uncultivated area, such as forest to find the most suitable location for agricultural use; therefore, it could benefit farmers and decision makers in agriculture planning (Abstract, Conclusion).
 
As per Claim 19, Litteboy et al. fails to teach explicitly a method for growing a crop plant, the method comprising: planting, growing, and harvesting the crop plant on the land plot according to one or more crop management parameters determined according to the crop land evaluation method of claim 15.  
However, Joshua et al. teaches preparing the land plot for cultivation with the crop plant according to the predicted yield after a determination that the land plot would be suitable for agricultural production if the crop plant were planted, grown, and harvested according to crop management parameters selected from the distribution (Abstract “to support decisions making for sustainable agricultural production. This integration could benefit farmers and decision makers in agriculture planning. The central theme of this study is to explain the process of developing a prototype GIS application to provide a system for supporting location decisions with respect to the implementation of agricultural planning.”, Introduction).
Thus, it would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Litteboy et al. as modified by Joshua et al. to include steps (f) planting, growing, and harvesting the crop plant on the land plot according to the one or more crop management parameters.  Since where the general conditions of the claim are disclosed in the prior arts as previously cited, planting, growing, and harvesting the crop plant, i. e. wheat on the land plot involves only routine skill in the art. The motivation of doing so would be to increase the economic activities of the area (Joshua et al.: section “Lands suitable for special agriculture” on pg 17-18).

As per Claim 20, Litteboy et al. fails to teach explicitly further comprising: preparing the land plot for cultivation with the crop plant prior to planting and according to the predicted yield of the method of claim 15.  
Joshua et al. teaches preparing the land plot for cultivation with the crop plant prior to planting and according to the predicted yield of the method of claim 15 (Abstract “to support decisions making for sustainable agricultural production. This integration could benefit farmers and decision makers in agriculture planning. The central theme of this study is to explain the process of developing a prototype GIS application to provide a system for supporting location decisions with respect to the implementation of agricultural planning.”, Introduction).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146